DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May. 2020 has been entered.
 
Specification
The use of the term trade names op page 12 lines 23-30 (eg PuraLev, Levitronix, GJR), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“downstream consuming device” in claims 19-38 with the corresponding structure of a bioreactor of page 2 line 26, page 7 line 17;
“foam reducing element” in claim 31 (and dependent claims 32-34) with the corresponding structure of one or more of an ultrasonic emitter, a vent, a valve between the gas source and gas inlet, a valve between the outlet for the liquid and dissolved gas and the holding volume of page 24.
“foam reducing element” in claim 38 with the corresponding structure of one or more of an ultrasonic emitter, a vent, a valve between the gas source and gas inlet, a valve between the outlet for the liquid and dissolved gas and the holding volume of page 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 19-38 are allowed.

Claims 20-38 depend upon claim 19.

Response to Arguments
The following is a response to Applicant’s arguments to 6 May. 2020:

Applicant argues the rejections of claim claims 19-38 under 112f.
Examiner notes that 112f is an interpretation of the claim language but is neither a rejection nor objection to the claims.
Regarding the downstream consuming device, Examiner agrees that the bioreactor and fermenters are within the scope of the limitation. However, because a fermenter is a subset of bioreactors, the limitation is interpreted to be the bioreactor of page 2 line 26, page 7 line 17 where such a bioreactor encompasses many different types of bioreactors including fermenters.
Regarding the foam reducing element, Examiner agrees that the specification provides structure for the 112f interpretation. The structure of the foam reducing element based on page 24 of the specification is interpreted as one or more of an ultrasonic emitter, a vent, a valve between the gas source and gas inlet, a valve between the outlet for the liquid and dissolved gas and the holding volume.

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. 

Applicant argues that the 103 rejection is overcome by claim amendment.
Examiner agrees and the rejections are withdrawn. As detailed above, Garret/Farrell do not teach the invention of claim 19.


Conclusion
This application is in condition for allowance except for the following formal matters: the specification is objected to.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776